Exhibit 10.2

 

 

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

KNOW ALL MEN BY THESE PRESENTS:

 

This ASSIGNMENT, BILL OF SALE AND CONVEYANCE (this “Assignment”) is made
effective 7:00 A.M. Mountain Time on the ____ day of June 2015 (“Effective
Date”), by and between Omni Bio Pharmaceutical, Inc., a Colorado corporation
(the “Assignor”), and Advent Bio Holdings, LLC, a Colorado limited liability
company (the “Assignee”), each, a “Party,” and collectively, the “Parties.”

 

For and in consideration of TEN DOLLARS ($10.00), and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignor hereby grants, bargains conveys, sells, assigns, and transfers unto the
Assignee all of the Assignor’s right, title and interest in and to the assets of
the Company described on Schedule A, attached hereto and incorporated herein
(the “Assets”).

 

1.

Assignee acknowledges that it has conducted its own investigation and inspection
of the Assets and further acknowledges that Assignor is assigning the Assets in
an “AS IS, WHERE IS” condition. Assignee acknowledges that Assignor has not made
any representations or given any warranties with respect to Assets.

This Assignment is made without recourse.

 

2.

This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. The terms, covenants and conditions hereof shall be binding upon and
shall inure to the benefit of Assignor and Assignee and their respective
successors and assigns.

 

3.

This Assignment is made subject to the terms and conditions of all agreements
which affect the Assets, including, but not limited to, the terms and conditions
of the Assignment Agreement entered into between the Parties on the date of this
Assignment (the “Assignment Agreement”).

 

TO HAVE AND TO HOLD all right, title and interest of Assignor in and to the
Assets unto Assignee forever.

 

[INTENTIONALLY LEFT BLANK – SIGNATURE PAGES TO FOLLOW]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Assignor hereunto has executed this Assignment upon the
date indicated below.

 

 

STATE OF PENNSYLVANIA)

 

 

 

 

 

CITY OF                                    ) ss.

 

 

 

 

 

COUNTY OF                            )

 

 

 

 

 

 

 

ASSIGNOR: OMNI BIO PHARMACEUTICALS, INC.

 

 

 

Dated:     June 23, 2015

 

/s/ Bruce E. Schneider                                                         

 

 

                                        (signature)

 

 

 

Place: West Chester, PA

 

By:     Bruce E. Schneider

 

 

 

 

 

(printed name of authorized agent of assignor)

 

 

 

 

 

Its:       Chief Executive Officer

 

 

 

 

 

             (title)

     

 

 

 

Before me, a Notary Public in and for said County and State, personally appeared
the identified representative of the Assignor, who executed the foregoing
instrument for the purposes and considerations therein expressed.

           

Given under my hand and seal of office this            day
of                                      , 2015.

                        Notary Public         My Commission
Expires:                                                              

 

 

 
 

--------------------------------------------------------------------------------

 

 

The Assignee hereby acknowledges and accepts the foregoing assignment of rights
by Assignor. IN TESTIMONY WHEREOF, the Assignee, by its undersigned officer,
confirms its acceptance on the date set forth below.

 

 

STATE OF COLORADO)

 

 

 

 

 

CITY OF                            ) ss.

 

 

 

 

 

COUNTY OF                    )

 

 

 

 

 

 

 

 

 

 

ASSIGNEE: BOHEMIAN INVESTMENTS, LLC

 

 

 

Dated: June 23, 2015

 

/s/ Joseph C. Zimlich                                                 

 

 

                                         (signature)

 

 

 

Place: 262 East Mountain Ave., Fort Collins, CO 805124

 

By:   Joseph C. Zimlich

     

 

 

         (printed name of authorized agent of assignee)

 

 

 

 

 

 

 

 

Its:Manager of BOCO Holdings, LLC; The sole member of Bohemian Investments, LLC;
Its sole member.

 

 

 

                                                 (title)

 

 

 

     

Before me, a Notary Public in and for said County and State, personally appeared
the identified representative of the Assignee, who executed the foregoing
instrument for the purposes and considerations therein expressed.

   

Given under my hand and seal of office this          day of
                                                      , 2015.

                       

Notary Public  

 

My Commission Expires:                                                         

 

 